Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Regalbuto (U.S. 4850438), in view of Shampine (U.S. 2019/0145216A1).
Regarding claim 1, Regalbuto discloses a method of perforating a subterranean formation (see fig. 1 and refer to abstract and col. 1 lines 30-34) comprising: inserting into a wellbore a perforating gun assembly (10, 10’) comprising: a first gun assembly (10) comprising a first perforating explosive (70) and a first transfer element (92’’, fig. 1A); a transfer assembly (90, fig. 1B) comprising a second transfer element (96) and a detonation cord ring (80’); and a second gun assembly (10’) comprising a second 
detonating the first perforating explosive (70); propagating a signal from the first gun assembly (10), across the discontinuity (102), to the transfer assembly (90);  propagating a signal though the transfer assembly (90) to the second transfer element 96); propagating a signal from the transfer assembly (90), across the discontinuity (102), to the second gun assembly (10’); and detonating the second perforating explosive (refer to col. 7 lines 31-49).  
However, Regalbuto is silent to the term ballistic and fails to teach a first and second ballistic transfer element and propagating a ballistic signal though the transfer assembly.
Shampine discloses a first set of perforating gun, a second set of perforating gun, and a second shearable deployment bar comprising a donor charge (112) and connected to the first and second set of perforating guns (refer to paragraphs 0009-0010), firing the first set of perforating gun, propagating a ballistic signal through the shearable deployment bar to the donor charge (112); propagating a ballistic signal from the shearable deployment bar to the second set of perforating guns and firing the second set of perforating guns (refer to paragraph 0009-0016, 0032-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Regalbuto and Shampine before him or her, to have modified Regalbuto to use ballistic signals comprising first and second ballistic transfer element and propagating ballistic signal though the transfer 
Regarding claim 3, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses wherein first perforating explosive (70) and first ballistic transfer element (84) are explosively coupled (refer to col. 7 lines 31-49).  
Regarding claim 4, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses wherein the first transfer element (92’’) propagates the signal to the transfer assembly (90) across the discontinuity (air gap 102).  
Regarding claim 5, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses wherein the first ballistic transfer element (92’’) comprises a shaped charge (see fig 1A and refer to col. 4 lines 24-26).  
Regarding claim 6, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses wherein the transfer assembly (90) further comprises a first receiving explosive (92) which receives the ballistic signal from the first gun assembly and wherein the second gun assembly (10’) further comprises a second receiving explosive (84’) which receives the ballistic signal from the transfer assembly (refer to col. 7 lines 31-49).
Regarding claim 7, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses the 
Regarding claim 9, Regalbuto discloses a system for perforating a subterranean formation (see fig. 1 and refer to abstract and col. 1 lines 30-34) comprising: 
a first gun assembly (10, fig. 1A) comprising a first perforating explosive (70); 
a transfer assembly (90) comprising a detonation cord ring (80’), wherein the transfer assembly (90) and the first gun assembly (10) are separated by a first discontinuity (chamber 42); and 
a second gun assembly (10’) comprising a second perforating explosive (70’), wherein the second gun assembly (10’) and the transfer assembly (90) are separated by a second discontinuity (air gap 102); 
wherein the transfer assembly (90) is configured to receive a signal from the first gun assembly (10) and the second gun assembly (10’) is configured to receive a signal from the transfer assembly (90; refer to col. 7 lines 31-49).  
However, Regalbuto is silent to the term ballistic and fails to teach a ballistic signal though the transfer assembly.
Shampine, as previously discussed, discloses a first set of perforating gun, a second set of perforating gun, and a second shearable deployment bar comprising a donor charge (112) and connected to the first and second set of perforating guns (refer to paragraphs 0009-0010), firing the first set of perforating gun, propagating a ballistic signal through the shearable deployment bar to the donor charge (112); propagating a ballistic signal from the shearable deployment bar to the second set of perforating guns 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Regalbuto and Shampine before him or her, to have modified Regalbuto to use ballistic signals as the propagating signal though the transfer assembly, as taught by Shampine, in an attempt to improve signal transmission between perforating guns during downhole perforation operations. 
Regarding claim 11, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses wherein the first gun assembly (10) further comprises a first ballistic transfer element (92) coupled to a first explosive (74, see fig. 1A) and the first perforating explosive (70) wherein the first explosive (74) is configured to transfer a ballistic signal from the first perforating explosive (70) to the first ballistic transfer element (92; refer to col. 7 lines 40-49).  
Regarding claim 12, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 1 above; Shampine further discloses wherein the transfer assembly (106) further comprises a first receiving explosive (108 or 110) and a second explosive (112) coupled to the first receiving explosive (see fig. 1) and a second ballistic transfer element (refer to paragraph 0032), and wherein the second explosive is configured to propagate a ballistic signal from the first receiving explosive to the second ballistic transfer element (refer to paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Regalbuto and Shampine 
Regarding claim 13, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses the first receiving explosive (84) comprises an explosive pellet (refer to col. 4 lines 14-16).
Regarding claim 16, Regalbuto discloses perforating apparatus (see fig. 1 and refer to abstract and col. 1 lines 30-34) comprising: 
a transfer assembly (90’’) comprising a detonation cord ring (80’); and
 a perforating gun assembly (10, 10’) comprising a perforating explosive (70); 
wherein the transfer assembly (90’’) and the perforating gun assembly (10) are separated by a discontinuity (air gap 102 not labeled in fig. 1A), and wherein the transfer assembly (90’’) is configured to propagate a signal to the perforating gun assembly (10; refer to col. 7 lines 31-49).  
However, Regalbuto is silent to the term ballistic and fails to teach a ballistic signal.
Shampine, as previously discussed, discloses a first set of perforating gun, a second set of perforating gun, and a second shearable deployment bar comprising a donor charge (112) and connected to the first and second set of perforating guns (refer to paragraphs 0009-0010), firing the first set of perforating gun, propagating a ballistic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Regalbuto and Shampine before him or her, to have modified Regalbuto to use ballistic signals, as taught by Shampine, in an attempt to improve signal transmission between perforating guns during downhole perforation operations. 
Regarding claim 17, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 16 above; Regalbuto further discloses the transfer assembly comprises a first ballistic transfer line (136) coupled to a firing head (138) and a ballistic transfer element (96’’), wherein the first ballistic transfer line (136) is configured to propagate the ballistic signal from the firing head (138) to the ballistic transfer element (96’’, refer to col. 5 lines 1-21 and col. 7 lines 31-49).  
Regarding claim 18, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 17 above; Regalbuto further discloses the ballistic transfer element (96’’) is configured to transfer a ballistic signal from the ballistic transfer element (96’’) across the discontinuity (102) to a receiving explosive (70’) on the perforating gun assembly (see fig. 1A, 1B).  
Regarding claim 19, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 18 above; Regalbuto further discloses the .  
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Regalbuto (U.S. 4850438), in view of Shampine (U.S. 2019/0145216A1) as applied to claim 1 above, and further in view of Henke et al. (U.S. 5603379).
Regarding claim 2 and 10, the combination of Regalbuto and Shampine teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses the perforating gun assembly (10, 10’) attached to a bottom section of a tubular (14). However, the combination of Regalbuto and Shampine appear to be silent to the perforating gun assembly is disposed on an outside surface of a tubular.
Henke et al. disclose a perforating gun assembly (36) disposed on an outside surface of a tubular (12, 10, see fig. 1) for perforating the subterranean formation (see fig. 1 and refer to col. 1 lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Regalbuto and Shampine, to have the perforating gun assembly disposed on an outside surface of a tubular, as taught by Henke et al. as an alternative method of disposing the perforating gun assembly on the tubular. 
Allowable Subject Matter
Claims 8, 14-15 and 20 are allowed.
Response to Arguments
Applicant’s arguments, filed on 02/03/2021, with respect to Gill et al. (U.S. 2012/0018157A1) over claims 1, 9, and 16 have been fully considered and are 
Applicant's arguments filed on 02/03/2021 with respect to Regalbuto over Shampine have been fully considered but they are not persuasive. 
Regarding claims 1, 9, and 16, applicant argues that Regalbuto fail to teach the transfer assembly comprising a second ballistic transfer element and a detonation cord ring. 
Examine respectfully disagree. Regalbuto disclose a transfer assembly (90, fig. 1B) comprising a second transfer element (96) and a detonation cord ring (80’; see fig. 1B and refer to col. 6 lines 42-47).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/Y.A/
03/17/2021